Title: Thomas Boylston Adams to Abigail Adams, 17-18 July 1792
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother,
Philadelphia July 17–8th 92
I have just taken your letter from the Office and, as Briesler has not according to expectation sailed to day, I will add a few lines to what I have already given him. To hear from Colo and Mrs: Smith was an agreeable circumstance, tho’ much unhappiness is occasioned by it, under their peculiar situation. I had heard about a week since of their arrival at Dover, and of their illness—but had no conception of the dangerous situation of Mrs. Smith, till I read your letter. I have written by most of the Vessels that have sailed from this Port, this Season, and am every day expecting letters myself.
As to Politics, I am very little acquainted with their present State— I have heard a suggestion of the same nature with that you mention— It will never succeed—but if I dared I would express a wish that it might. I wish this People to smart a little for their folly— I wish to have them taught by a little dear Bought Experience, to reward their best friends, and neglect those who despise them. They never will do this so long as they proceed upon the unwholesome absurd and dangerous principle, of changing a good man, for the chance of getting a worse. It may be mortifying to be neglected after having for a long course of years fulfilled every duty of every station with fidelity; but in my mind it would be much more so, to serve a people who could be capable of leaving so much virtue to languish in obscurity, (or if better) in retirement; when such an instance occurs He, against whom the slight is levelled—may say with the old Roman; “I banish my Country.” There may be secret machinations which are yet concealed under the garb of dissimulation, and which are waiting till time shall favor their appearance, but how extensive, or how deep they really are, I shall certainly not be the first to learn. It will turn out right if I have any luck at guessing: I go into no company where such subjects are talked off—therefore I guess upon my own bottom altogether. Everything which appears in public wears the face of peace & order as yet.
I have followed the advice of Mr. Coxe with respect to the House, and if I have any applications, I shall endeavor to take advantage of them; Briesler will give a particular account of all our movements hitherto, and I will transmit those which may follow— Money matters must be aranged suddenly—or I shall be dunned for Rent. Mrs. Keppele will in my [. . .] command a thousand Dollars, if she is determined upon it in the Fall—a[nd] Rents should come down else where— It is now comparatively a cheap house—and yet I can get no body who will even enter the House for nothing—for the time we have in it.
I am &c
Thomas B Adams
PS. I have smoothed matters where they appeared to Rub a little—and I believe healed the breach effectually.
Tell John if you please to send me Blake’s Oration, If worth it.
Poor France, We had an attempt at Celebrating the Anniversary of their Revolution, but it was quite as lame & confused as the commemorated event— Even Odes composed upon the occasion, appear to be at war with Grammer, Meter, and even good sense—and I account for it in this way— These old standards, which have often witnessed many a hard battle, and always proved victorious, are now suspected of treachery, and being over powered by numbers have fallen a sacrifice to appease the rage of dullness and ignorance. In short—Good sense & Nonsense—ignorance & wisdom—are all Generals alike—like the French Army.
Yours &ca

